Order entered July 11,1983 in Supreme Court, New York County (Hortense Gabel, J.) denying defendant’s motion for exclusive occupancy of the jointly owned country estate and instead apportioning use equally, is modified, on the law and the facts in the exercise of discretion, to the extent of deleting that part of the order which gave “exclusive use on alternate weekends” to both parties, and the order is otherwise affirmed, without costs. This divorce proceeding has gone on for over two years while the parties feud over the split of their many assets. She lives in a 10-room apartment in Manhattan which he bought for her. When in the city, he uses the corporate apartment, but the nine and a half-acre compound in Pound Ridge with five houses, pool and lake, is where he calls home. The parties have kept to this living arrangement for some two years until this past summer, when she sought to use the country estate for a month, allegedly while he was to be in Europe. By motion he sought exclusive use and occupancy of the estate, claiming an oral agreement, made at the time he bought her the Manhattan apartment, so provided. She opposed the motion and Special Term gave each a full summer month of sole use and then, alternating weekends. While obviously the summer apportionment is moot, we find the ongoing weekend proviso unwarranted. With five houses, we see no reason why both parties cannot find a way to enjoy the country without infringing each other’s privacy. Concur — Kupferman, J. P., Sullivan, Carro and Kassal, JJ.